—Judgment modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly exercised its discretion in denying defendant’s motion for recusal (see, People v Bibbs, 177 AD2d 1056, Iv denied 79 NY2d 918). There is no merit to the contention of defendant that the court erred in determining his basic child support obligation. The court set forth the reasons for its child support award of $142 per week including,. inter alia, the financial resources of defendant, his daughter’s needs and the disparity between the parties’ gross incomes. We conclude that the award was just and appropriate (see, Domestic Relations Law § 240 [1-b] [f], [g]).
The court did not improvidently exercise its discretion in ordering defendant to pay for his daughter’s college tuition should his daughter attend college (see, Manno v Manno, 196 AD2d 488, 491). The court erred, however, in directing that defendant be solely responsible for his daughter’s uninsured *959medical expenses. The court should have prorated those expenses in proportion to each party’s income (see, Domestic Relations Law § 240 [1-b] [c] [5]), and we modify the judgment accordingly (see, Costanza v Costanza, 199 AD2d 988, 991).
We reject defendant’s contention that the court’s distributive award of 35% of the value of the rental properties was erroneous. The court did not abuse its discretion in making that award, and we decline to disturb it (see, Petrie v Petrie, 124 AD2d 449).
Finally, upon our review of the record, we conclude that reduction of the duration of the maintenance award is warranted (see, DiCaprio v DiCaprio, 162 AD2d 944, lv denied 77 NY2d 802). Based upon the reasonable needs and resources of the parties, we conclude that the duration of the maintenance award of $75 per week must be reduced from a period of seven years to a period of five years (see, Southwick v Southwick, 202 AD2d 996, 997-998).
All concur except Balio, J. P., who dissents and votes to reverse in the following Memorandum.